Citation Nr: 1507172	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for plantar fasciitis, left foot, with history of chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2006 to April 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a statement that was received by VA in June 2013, the Veteran requested a hearing regarding the matter on appeal.  As the requested hearing has never been scheduled and the Veteran has not withdrawn his request, remand for scheduling of a Board hearing in accordance with 38 C.F.R. § 20.704 is warranted.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.).

Accordingly, the case is REMANDED for the following action:

After clarifying the nature of the hearing sought, the hearing should be scheduled in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






